*35OPINION OF THE COURT
Per Curiam.
Respondent Siddharth G. Dubai was admitted to the practice of law in the State of New York by the First Judicial Department on January 13, 2003. Respondent last maintained a registered business address in New Jersey.
Respondent, pro se, seeks an order pursuant to Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.10, accepting his resignation and disbarring him from the practice of law nunc pro tunc to January 26, 2016, or the date of the current application. The Attorney Grievance Committee supports the application.
Respondent states he was also admitted in the State of New Jersey, and that on January 26, 2016, the Supreme Court of New Jersey disbarred him on consent (Matter of Dubal, 224 NJ 35, 128 A3d 694 [2016]). Respondent acknowledges he is currently the subject of an investigation by the Committee involving allegations of professional misconduct, regarding conversion or misappropriation of client trust funds in a total amount of $174,807.15. Respondent states he has made full restitution to each of the clients, he cannot successfully defend himself against the allegations under investigation, and that he submits his resignation freely and voluntarily, without coercion or duress, and with full awareness of the consequences. Respondent further agrees that pending issuance of an order accepting his resignation, he shall not undertake to represent any new clients or accept any retainers for future legal services. Respondent’s resignation is effective the date his affidavit was sworn to, March 2, 2017 (see e.g. Matter of Lamborn, 139 AD3d 128 [1st Dept 2016]; Matter of Abelow, 135 AD3d 234 [1st Dept 2015]).
Respondent’s resignation conforms with 22 NYCRR 1240.10 and is therefore accepted by this Court (see Abelow at 235).
Accordingly, respondent’s motion should be granted to the extent of accepting respondent’s resignation from the practice of law and striking his name from the roll of attorneys, effective nunc pro tunc to March 2, 2017.
Friedman, J.P., Renwick, Richter, Gische and Gesmer, JJ., concur.
*36Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to March 2, 2017.